DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Examiner notes the amendment submitted 12 JUL 2021.  The status of the claims is as follows:
Claims 1-15 are canceled.
Claims 16-35 are pending.
Claims 16, 17, and 30 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 31, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bok ‘197 (U.S. Patent 4,663,197), He ‘367 (U.S. 2009/0325367), Levy ‘858 (U.S. PGPub 2009/0130858), and Mohsin ‘994 (U.S. Patent 4,542,994).
Claim 16 – Bok ‘197 teaches a method for processing a substrate, comprising:
Providing a substrate processing apparatus (Figure 2, Column 4 Lines 1-18) comprising:
A process tunnel (Figure 2 element 32), the process tunnel including a lower tunnel wall (Figure 2, upper surfaces of lower tunnel elements), an upper tunnel wall (Figure 2, lower surfaces of upper tunnel elements), and two lateral tunnel walls (Figure 3, elements depicted to sides of path of substrates), wherein the tunnel walls together bound a process tunnel space that extends in a transport direction (T) (Figures 2 and 3, element 32 bounded as described) and that is configured to accommodate at least one substrate that is oriented parallel to the upper 
A plurality of gas injection channels, provided in both the lower and the upper tunnel wall (Figure 1 element 14, Column 4 Lines 1-8) wherein the gas injection channels in the lower tunnel wall are configured to provide for a lower gas bearing, while the gas injection channels in the upper tunnel wall are configured to provide for an upper gas bearing, the gas bearings being configured to floatingly support and accommodate the substrate there between (Figure 1 elements 20 and 22, Column 4 Lines 1-8); and
Processing the substrate in the substrate processing apparatus (Column 4 Lines 9-18).
Bok ‘197 does not disclose the following claim limitations:
Wherein the substrates are substantially rectangular substrates.
Wherein the provided substrate processing apparatus further comprises a plurality of gas exhaust channels, provided in both the lateral tunnel walls.
Wherein each gas exhaust channel allows the flow of gas from the process tunnel space perpendicularly through the associated lateral tunnel wall.
Wherein the plurality of gas exhaust channels comprise flow restrictions configured to inhibit a free flow of gas from the process tunnel space into associated exhaust conduits.
Wherein a longitudinal distance between edges of two neighboring gas exhaust channels of the plurality of gas exhaust channels is at least 75% of a center-to-center distance between the neighboring gas exhaust channels.
Wherein the plurality of gas exhaust channels is configured to generate a first longitudinal gas channel along a first lateral tunnel wall and a second longitudinal gas channel alongside a second lateral tunnel wall.
Wherein gases that flow sideways across a surface of the substrate are collected within the first and second longitudinal gas channels before being distributing by the plurality of gas exhaust channels.
Wherein the gas exhaust channels in each lateral tunnel wall are spaced apart in the transport direction wherein pressure buildup within the first and second longitudinal gas channels provides restoring forces to a substrate which approaches the lateral tunnel walls.
Wherein a gas exhaust channel density, i.e. a number of gas exhaust channels in the lateral tunnel walls per unit of tunnel length, which unit of tunnel length is equal to a length of the substrate, is in the range of 5-20.
He ‘367 teaches methods and apparatuses for a CVD reactor and use thereof (Abstract, Figure 5, PG 0063 - 0064).  In particular, PG 0063 teaches that the number, size, shape, and location of gas holes in the wafer carrier track may be varied.  PG 0064 teaches that these gas holes may be included in the side surfaces of the wafer track and that the purpose of the gas holes is to control the gas flow to sufficiently levitate substrates along the track. It would have been In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  He ‘367 PG 0063 and oo64 teach gas slits and gas slots for use as gas holes and further teaches the use of a tapered profile on a guide carrier track.  As such, He ‘367 renders obvious the formation of longitudinal gas cavities, e.g. channels, along the side walls of the wafer track.  He ‘397 PG 0064 also teaches that the gas exhaust ports are used to exhaust the levitation gas from the chamber; since the gas is introduced vertically in He ‘397, it must necessarily undergo lateral translation to reach an exhaust port.  Lateral translation from a vertical introduction is a perpendicular exhaust path.
Levy ‘858 teaches methods and apparatuses for coating thin films of materials onto substrates (Abstract, Figure 1, Figure 15, Figure 21, PG 0031) wherein the gas flows used to deposit the thin film additionally control the location of the substrate relative to the deposition means (PG 0031).  Levy ‘858 shows that disparately shaped substrates, including discrete rectangular substrates (Figure 15) and running web substrates (Figure 18), may be treated by this method.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bok ‘197 / ‘He ‘367 to utilize rectangular substrates as suggested by 
With regards to the particular limitation that the pressure buildup between two neighboring gas exhaust channels provides restoring forces to a substrate which approaches the lateral tunnel walls, Examiner holds that this is an obvious result of the teachings of Bok ‘197, He ‘367, and Levy ‘858.  As discussed above, He ‘367 renders obvious the inclusion of side exhaust ports on a wafer transport track in order to help control the flow of substrates along the track (Figure 5 Element 34, PG 0064).  Applicant stipulates a method of lateral stabilization at Pages 12-13 that is commensurate with the structure defined by the combination of Bok ‘197 and He ‘367, e.g. an enclosed substrate conveyance channel with top and bottom gas injectors and side gas exhaust ports.  The act of lateral substrate translation in a structure commensurate with the claimed invention is logically expected to have commensurate results with those disclosed in the claimed invention, e.g. the disclosed buildup and stabilization disclosed at Pages 12-13 of the specification.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).
Bok ‘197 / He ‘367 / Levy ‘858 do not teach or suggest that the plurality of gas exhaust channels comprise flow restrictions configured to inhibit a free flow 
Claim 31 - Bok ‘197 / He ‘367 / Levy ‘858 / Mohsin ‘994 teaches the method according to Claim 16, but does not specifically state that the gas exhaust channels have a rectangular cross-section.  Examiner notes that He ‘367 PG 0063 and oo64 teach gas slits and gas slots.  It would have been an obvious matter of design choice to select a In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claim 34 - Bok ‘197 / He ‘367 / Levy ‘858 / Mohsin ‘994 teaches the method according to Claim 16, wherein the two lateral tunnel walls comprise a first lateral tunnel wall and a second lateral tunnel wall (He ‘367 PG 0064), and wherein the gas exhaust channels provided in the first lateral tunnel wall are oppositely disposed the gas exhaust channels provided in the second lateral tunnel wall (Mohsin ‘994 Figure 6 renders this obvious, as the two exhaust channels are disposed opposite each other across the bearing chamber).

Claims 17-24, 26-30, 32-33, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bok ‘197, He ’367, Levy ‘858, Kuznetsov ‘499 (U.S. Patent 6,719,499), and Mohsin ‘994.
Claim 17 – Bok ‘197 teaches a method for conveying a plurality of substrates using a substrate processing apparatus (Figure 2, Column 4 Lines 1-18), the method comprising:
Inserting the plurality of substrates into the substrate processing apparatus (Figure 2, elements 18 are substrates and element 32 is the substrate processing apparatus),-3-PretiFlahertyPreticom11216183.1Application No.Filed:TC Art Unit:Confinnation No.:
Wherein the plurality of substrates comprise a plurality of similar substrates each having upper and lower surfaces (Figures 2 and 3, elements 32) , 
Wherein the substrate processing apparatus comprises (Column 4 Lines 1-18) :
A process tunnel (Figure 2 element 32), the process tunnel including a lower tunnel wall (Figure 2, upper surfaces of lower cabin elements), an upper tunnel wall (Figure 2, lower surfaces of upper cabin elements), and two lateral tunnel walls connecting the lower tunnel wall and the upper tunnel wall at lateral sides thereof (Figure 3, lateral elements bounding element 32), wherein the tunnel walls together bound a process tunnel space that extends in a transport direction (T) (Figures 2 and 3, element 32 bounded as described) and that is configured to accommodate the plurality of substrates (Figures 2 and 3 show multiple substrates 18), wherein the upper and the lower surface of each substrate is oriented parallel to the upper and lower tunnel walls (Figure 3 shows substrates 18 in the required orientation);
A plurality of gas injection channels, provided in both the lower and the upper tunnel wall such that the gas injection channels are regularly distributed over an entire inner surface of a respective wall (Figure 1 element 14, Column 4 Lines 1-8), both in longitudinal and transverse directions thereof (Figure 1, elements 14 are disposed down the length of the track 24 and perpendicularly to the track 24);
Floatingly supporting and accommodating the plurality of substrates between a lower gas bearing provided by the gas injection channels in the lower tunnel wall and an upper gas bearing provided by the gas injection channels in the upper tunnel wall (Figure 1 elements 20 and 22, Column 4 Lines 1-8).
Bok ‘197 does not teach the following limitations of Claim 17:
Wherein the similar substrates are substantially flat and rectangular substrates.
Wherein the rectangular substrates each have an upper surface, a lower surface, and two opposite longitudinal edges having a length, and a front and a rear edge having a width.
Wherein the two lateral tunnel walls define a width of the process tunnel space that is 0.5 - 3.0 mm wider than the width of the substrates in the plurality of substrates.
Wherein the process tunnel provides longitudinal channels between both lateral sides of a substrate and the respective lateral tunnel walls of the process tunnel.
Wherein each gas exhaust channel allows the flow of gas from the process tunnel space perpendicularly through the associated lateral tunnel wall.
Wherein the plurality of gas exhaust channels are the only gas exhaust channels.
Wherein the plurality of gas exhaust channels comprise flow restrictions configured to inhibit a free flow of gas from the process tunnel space into associated exhaust conduits.
Wherein a longitudinal distance between edges of two neighboring gas exhaust channels of the plurality of gas exhaust channels is at least 75% of a center-to-center distance between the neighboring gas exhaust channels.
Wherein the plurality of gas exhaust channels is configured to generate a first longitudinal gas channel along a first lateral tunnel wall and a second longitudinal gas channel alongside a second lateral tunnel wall.
Wherein gases that flow sideways across a surface of the substrate are collected within the first and second longitudinal gas channels before being distributing by the plurality of gas exhaust channels.
Wherein the gas exhaust channels are spaced apart in the transport direction such that pressure buildup within the first and second longitudinal gas channels provides restoring forces to a substrate which approaches the lateral tunnel walls and a center-to-center distance between two neighboring exhaust channels is in a range of 10-30 mm.
Wherein the process further includes stabilizing a lateral position of the substrates in the plurality of substrates by restricting an outflow of gas from the process tunnel through the plurality of gas exhaust channels and using the restoring forces from the pressure buildup between two neighboring gas exhaust channels.-4-PretiFlahertyPreticom11216183.1Application No.Filed:TC Art Unit:Confinnation No.: 
He ‘367 teaches methods and apparatuses for a CVD reactor and use thereof (Abstract, Figure 5, PG 0063 - 0064).  In particular, PG 0063 teaches that the number, size, shape, and location of gas holes in the wafer carrier track may be varied.  PG 0064 teaches that these gas holes may be included in the side surfaces of the wafer track and that the purpose of the gas holes is to control the gas flow to sufficiently levitate substrates along the track. It would have been obvious to a person having ordinary skill in the art at the time the invention was In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
He ‘367 PG 0063 and oo64 teach gas slits and gas slots for use as gas holes and further teaches the use of a tapered profile on a guide carrier track.  As such, He ‘367 renders obvious the formation of longitudinal gas cavities, e.g. channels, along the side walls of the wafer track.  He ‘397 PG 0064 also teaches that the gas exhaust ports are used to exhaust the levitation gas from the chamber; since the gas is introduced vertically in He ‘397, it must necessarily undergo lateral translation to reach an exhaust port.  Lateral translation from a vertical introduction is a perpendicular exhaust path.
With regards to the width of the tunnel space, it would have been an obvious matter of design choice to control the width of the process tunnel to desirably accommodate substrates, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Levy ‘858 teaches methods and apparatuses for coating thin films of materials onto substrates (Abstract, Figure 1, Figure 15, Figure 21, PG 0031) wherein the gas flows used to deposit the thin film additionally control the location of the substrate relative to the deposition means (PG 0031).  Levy ‘858 shows that disparately shaped substrates, including discrete rectangular 
With regards to the particular limitation that the pressure buildup between two neighboring gas exhaust channels provides restoring forces to a substrate which approaches the lateral tunnel walls, Examiner holds that this is an obvious result of the teachings of Bok ‘197, He ‘367, and Levy ‘858.  As discussed above, He ‘367 renders obvious the inclusion of side exhaust ports on a wafer transport track in order to help control the flow of substrates along the track (Figure 5 Element 34, PG 0064).  Applicant stipulates a method of lateral stabilization at Pages 12-13 that is commensurate with the structure defined by the combination of Bok ‘197 and He ‘367, e.g. an enclosed substrate conveyance channel with top and bottom gas injectors and side gas exhaust ports.  The act of lateral substrate translation in a structure commensurate with the claimed invention is logically expected to have commensurate results with those disclosed in the claimed invention, e.g. the disclosed buildup and stabilization disclosed at Pages 12-13 of the specification.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).
Bok ‘197 / He ‘367 / Levy ‘858 do not teach that the side exhaust channels are the only exhaust channels in the process space.  Kuznetsov ‘499 teaches a device for positioning a wafer in a process chamber (Figure 2, Column 3 Line 56 – Column 4 Line 20) wherein gas flows into the space from above and below the wafer and leaves the space along the lateral dimension of the substrate.  This arrangement is designed to both axially and radially stabilize a substrate in a processing chamber (Column 3 Lines 32-55).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bok ‘197 / He ‘367 / Levy ‘858 to limit gas exhaust ports to the lateral surfaces of the processing space as suggested by Kuznetsov ‘499, as Bok ‘197 / He ‘367 / Levy ‘858 want to deposit films no substrates while controlling the substrate location in a processing space and Kuznetsov ‘499 teaches that controlling the location of gas inlets and outlets allows for positional control of the substrate in a processing space.
Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 do not teach or suggest that the plurality of gas exhaust channels comprise flow restrictions configured to inhibit a free flow of gas from the process tunnel space into associated exhaust conduits.  Mohsin ‘994 is drawn to fluid bearings and specifically methods of support thereof (e.g. Figure 6, Column 5 Lines 5 – 19).  In Mohsin ‘994, an air bearing is used to support a journal bearing in a defined channel.  Air for the bearing enters the channel through three separate inlets connected to pads 26 – 28 and leaves the chamber through either outlet 30 or through outlet 13 by way of 
Claim 18 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein the gas exhaust channels are equidistantly spaced apart (He ‘367; as discussed in the rejection of Claim 17 the optimization of exhaust holes is held to require routine skill in the art). 
Claim 19 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein the gas exhaust channels are opposingly disposed, such that each gas exhaust channel of the plurality of exhaust channels is configured to exhaust gas from a first longitudinal channel between a first lateral edge of the substrate and a first lateral tunnel wall faces a corresponding exhaust channel of the plurality of exhaust channels configured to exhaust gas from a second longitudinal 
Claim 20 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein gas injection channels in at least one of the lower wall and the upper wall, viewed in the transport direction (T), are successively connected to a first precursor gas source, a purge gas source, a second precursor gas source and a purge gas source, so as to create a process tunnel segment that - in use - comprises successive zones including a first precursor gas, a purge gas, a second precursor gas and a purge gas, respectively, and wherein at least two of such tunnel segments are disposed in succession in the transport direction (Levy ‘858 Figure 3A and PG 0087 disclose a suitable injection scheme).
Claim 21 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, further comprising heating gas to an annealing temperature before the gas is injected into the tunnel space by the gas injection channels provided in the upper or lower tunnel wall (Levy ‘858 teaches preheated gas streams at PG 0029.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the substrate temperature to any arbitrarily desired temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).).
Claim 22 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, further comprising injecting an inert positioning gas, such as nitrogen (Levy ‘858 PG 0085, nitrogen) into the process tunnel 
seen in a top view of the apparatus with a centered substrate therein: in a gap between at least one of the two longitudinal edges of the substrate and a respective lateral wall of the process tunnel (Kuznetsov ‘499 Figure 2; Column 3 Line 65 – Column 4 Line 20), and
seen in the longitudinal direction of the tunnel: between successive gas exhaust channels (Kuznetsov ‘499 Figure 2; Column 3 Line 65 – Column 4 Line 20).
Claim 23 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 22, wherein injecting the inert positioning gas comprises injecting the inert positioning gas at a flow rate that is larger than a flow rate at which gas is configured to be injected from the gas injection channels (Kuznetsov ‘499 Figure 2; Column 3 Line 65 – Column 4 Line 20).
Claim 24 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein the plurality of gas exhaust channels are located in the two lateral tunnel walls (Kuznetsov ‘499 Figure 2; Column 3 Line 65 – Column 4 Line 20).
Claim 26 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein each gas exhaust channel is bounded by a channel edge (He ‘367; as discussed in the rejection of Claim 17 the optimization of exhaust holes is held to require routine skill in the art).
Claim 27 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein the plurality of gas exhaust channels are gas exhaust holes (He ‘367; as discussed in the rejection of Claim 17 the optimization of exhaust holes is held to require routine skill in the art).
Claim 28 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, further comprising correcting rotational aberrations of the substrates in the plurality of substrates (Kuznetsov ‘499 Column 3 Line 32 – Column 4 Line 20 discloses that the positioning of the inlet and exhaust channels is designed to axially and radially, e.g. rotationally, stabilize a substrate in a processing space).
Claim 29 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to claim 17, wherein correcting the rotational aberration of a substrate in the plurality of substrates comprises increasing pressure buildup as an edge of the substrate approaches one of the two lateral tunnel walls so as to provide a correctional force in a direction opposite to the direction of the rotational aberration (inherent, as the space between two objects decreases the pressure exerted against both objects by gases trapped there between increases).
Claim 30 – Bok ‘197 teaches a method for conveying a plurality of substrates using a substrate processing apparatus, the method comprising:
Inserting the plurality of substrates into the substrate processing apparatus (Figure 2, elements 18 are substrates and element 32 is the substrate processing apparatus),
Wherein the plurality of substrates comprise a plurality of similar substrates each having upper and lower surfaces (Figures 2 and 3, elements 32) ,
Wherein the substrate processing apparatus comprises:
A process tunnel (Figure 2 element 32), the process tunnel including a lower tunnel wall (Figure 2, upper surfaces of lower cabin elements), an upper tunnel wall (Figure 2, lower surfaces of upper cabin elements), and two lateral tunnel walls connecting the lower tunnel wall and the upper tunnel wall at lateral sides thereof (Figure 3, lateral elements bounding element 32), wherein the tunnel walls together bound a process tunnel space that extends in a transport direction (T) (Figures 2 and 3, element 32 bounded as described) and that is configured to accommodate the plurality of substrates (Figures 2 and 3 show multiple substrates 18), wherein the upper and the lower surface of each substrate is oriented parallel to the upper and lower tunnel walls (Figure 3 shows substrates 18 in the required orientation);
A plurality of gas injection channels, provided in both the lower and the upper tunnel wall such that the gas injection channels are regularly distributed over an entire inner surface of a respective wall (Figure 1 element 14, Column 4 Lines 1-8), both in longitudinal and transverse directions thereof (Figure 1, elements 14 are disposed down the length of the track 24 and perpendicularly to the track 24); and
Floatingly supporting and accommodating the plurality of substrates between a lower gas bearing provided by the gas injection channels in the lower tunnel wall and an upper gas bearing provided by the gas injection channels in the upper tunnel wall (Figure 1 elements 20 and 22, Column 4 Lines 1-8).
Bok ‘197 does not teach the following limitations of Claim 30:
Wherein the plurality of substrates comprise a plurality of similar, substantially flat and rectangular substrates each having an upper surface, a lower surface, and two opposite longitudinal edges having a length, and a front and a rear edge having a width.
Wherein the two lateral tunnel walls define a width of the process tunnel space that is 0.5 - 3.0 mm wider than the width of the substrates in the plurality of substrates.
Wherein the process tunnel provides longitudinal channels between both lateral sides of a substrate and the respective lateral tunnel walls of the process tunnel-6-PretiFlahertyPreti com14851505.1Application No. 15/363,348Filed: November 29, 2016TC Art Unit: 1712Confirmation No.: 9479.
Wherein gas injection channels in at least one of the lower wall and the upper wall, viewed in the transport direction (T), are successively connected to a first precursor gas source, a purge gas source, a second precursor gas source and a purge gas source, so as to create a process tunnel segment that - in use - comprises successive zones including a first precursor gas, a purge gas, a second precursor gas and a purge gas, respectively, and wherein at least two of such tunnel segments are disposed in succession in the transport direction.
Wherein a plurality of gas exhaust channels are configured to exhaust gas from the longitudinal channels between both lateral edges of the substrate and the respective lateral tunnel walls to outside of the process tunnel space, the plurality of gas exhaust channels being the only gas exhaust channels, wherein the gas exhaust channels are spaced apart in the transport direction.
Wherein each gas exhaust channel allows the flow of gas from the process tunnel space perpendicularly through the associated lateral tunnel wall.
Wherein the plurality of gas exhaust channels comprise flow restrictions configured to inhibit a free flow of gas from the process tunnel space into associated exhaust conduits.
Wherein a longitudinal distance between edges of two neighboring gas exhaust channels of the plurality of gas exhaust channels is at least 75% of a center-to-center distance between the neighboring gas exhaust channels.
Wherein the gas exhaust channels are equidistantly spaced apart.
Wherein the plurality of gas exhaust channels is configured to generate a first longitudinal gas channel alongside a first lateral tunnel wall and a second longitudinal gas channel alongside a second lateral tunnel wall.
Wherein gases that flow sideways across a surface of the substrate are collected within the first and second longitudinal gas channels before being distributing by the plurality of gas exhaust channels.
Wherein pressure buildup within the first and second longitudinal gas channels provides restoring forces to a substrate which approaches the lateral tunnel walls and a center-to-center distance between two neighboring exhaust channels is in a range of 10-30 mm.
Wherein correcting rotational aberrations of the substrates in the plurality of substrates occurs by increasing pressure buildup as an edge of 
Wherein stabilizing a lateral position of the substrates in the plurality of substrates occurs by restricting an outflow of gas from the process tunnel through the plurality of gas exhaust channels and using the restoring forces from the pressure buildup between two neighboring gas exhaust channels.
He ‘367 teaches methods and apparatuses for a CVD reactor and use thereof (Abstract, Figure 5, PG 0063 - 0064).  In particular, PG 0063 teaches that the number, size, shape, and location of gas holes in the wafer carrier track may be varied.  PG 0064 teaches that these gas holes may be included in the side surfaces of the wafer track and that the purpose of the gas holes is to control the gas flow to sufficiently levitate substrates along the track. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the quantity and location of gas holes and relative distances between them in order to levitate and transport substrates in a desired fashion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
He ‘367 PG 0063 and oo64 teach gas slits and gas slots for use as gas holes and further teaches the use of a tapered profile on a guide carrier track.  As such, He ‘367 renders obvious the formation of longitudinal gas cavities, e.g. channels, along the side walls of the wafer track.  He ‘397 PG 0064 also teaches that the gas 
With regards to the width of the tunnel space, it would have been an obvious matter of design choice to control the width of the process tunnel to desirably accommodate substrates, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Levy ‘858 teaches methods and apparatuses for coating thin films of materials onto substrates (Abstract, Figure 1, Figure 15, Figure 21, PG 0031) wherein the gas flows used to deposit the thin film additionally control the location of the substrate relative to the deposition means (PG 0031).  Levy ‘858 shows that disparately shaped substrates, including discrete rectangular substrates with lengths, widths, and thicknesses (Figure 15) and running web substrates (Figure 18), may be treated by this method.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bok ‘197 / ‘He ‘367 to utilize rectangular substrates as suggested by Levy ‘858 as Bok ‘197 / He ‘367 want to form films on substrates and Levy ‘858 teaches that films may be desirably formed on rectangular substrates of arbitrary dimensions.
Levy ‘858 further teaches that gas injection channels in at least one of the lower wall and the upper wall, viewed in the transport direction (T), are 
With regards to the particular limitation that the pressure buildup between two neighboring gas exhaust channels provides restoring forces to a substrate which approaches the lateral tunnel walls, Examiner holds that this is an obvious result of the teachings of Bok ‘197, He ‘367, and Levy ‘858.  As discussed above, He ‘367 renders obvious the inclusion of side exhaust ports on a wafer transport track in order to help control the flow of substrates along the track (Figure 5 Element 34, PG 0064).  Applicant stipulates a method of lateral stabilization at Pages 12-13 that is commensurate with the structure defined by the combination of Bok ‘197 and He ‘367, e.g. an enclosed substrate conveyance channel with top and bottom gas injectors and side gas exhaust ports.  The act of lateral substrate translation in a structure commensurate with the claimed invention is logically expected to have commensurate results with those disclosed in the claimed invention, e.g. the disclosed buildup and stabilization disclosed at Pages 12-13 of the specification.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).
Bok ‘197 / He ‘367 / Levy ‘858 do not teach that the side exhaust channels are the only exhaust channels in the process space.  Kuznetsov ‘499 teaches a device for positioning a wafer in a process chamber (Figure 2, Column 3 Line 56 – Column 4 Line 20) wherein gas flows into the space from above and below the wafer and leaves the space along the lateral dimension of the substrate.  This arrangement is designed to both axially and radially stabilize a substrate in a processing chamber (Column 3 Lines 32-55).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bok ‘197 / He ‘367 / Levy ‘858 to limit gas exhaust ports to the lateral surfaces of the processing space as suggested by Kuznetsov ‘499, as Bok ‘197 / He ‘367 / Levy ‘858 want to deposit films no substrates while controlling the substrate location in a processing space and Kuznetsov ‘499 teaches that controlling the location of gas inlets and outlets allows for positional control of the substrate in a processing space.
With regards to correcting the rotational aberration of a substrate in the plurality of substrates comprises increasing pressure buildup as an edge of the substrate approaches one of the two lateral tunnel walls so as to provide a correctional force in a direction opposite to the direction of the rotational aberration, Examiner hold that this property is inherent in the teachings, as the space between two objects decreases the pressure exerted against both objects by gases trapped therebetween increases.
Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 do not teach or suggest that the plurality of gas exhaust channels comprise flow restrictions configured to inhibit a free flow of gas from the process tunnel space into associated exhaust conduits.  Mohsin ‘994 is drawn to fluid bearings and specifically methods of support thereof (e.g. Figure 6, Column 5 Lines 5 – 19).  In Mohsin ‘994, an air bearing is used to support a journal bearing in a defined channel.  Air for the bearing enters the channel through three separate inlets connected to pads 26 – 28 and leaves the chamber through either outlet 30 or through outlet 13 by way of conduit 17.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bok ‘197 / He ‘367 / Levy ‘858 to utilize gas conduits to direct exhaust gas flow to desired locations as suggested by Mohsin ‘994, as Bok ‘197 / He ‘367 / Levy ‘858 want to exhaust gas from a conveyance chamber at designated locations and Mohsin ‘994 teaches exhausting gas from a conveyance chamber at desired locations through outlet conduits.  Examiner notes that both outlets are physically bounded pathways which by necessity limit the free flow of gas (the gas is constrained within the conduit); further, conduit 17 comprises a 90 degree bend in the pathway which by necessity limits the free flow of gas (the gas is compelled to change direction, which it would not do in the absence of the bend).  As such, Examiner maintains that the use of exhaust conduits necessarily introduces flow restrictions configured to inhibit a free flow of gas from the process tunnel space into associated exhaust conduits.
Claim 32 - Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to Claim 17, but does not specifically state that the gas exhaust In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claim 33- Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to Claim 30, but does not specifically state that the gas exhaust channels have a rectangular cross-section.  Examiner notes that He ‘367 PG 0063 and oo64 teach gas slits and gas slots.  It would have been an obvious matter of design choice to select a rectangular cross-section for the gas exhaust channels, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claim 35 - Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 teaches the method according to Claim 17, wherein the two lateral tunnel walls comprise a first lateral tunnel wall and a second lateral tunnel wall (He ‘367 PG 0064), and wherein the gas exhaust channels provided in the first lateral tunnel wall are oppositely disposed the gas exhaust channels provided in the second lateral tunnel wall (Mohsin ‘994 Figure 6 renders this obvious, as the two exhaust channels are disposed opposite each other across the bearing chamber).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 as applied to claim 17 above, and further in view of Iida ‘454 (U.S. PGPub 2007/0160454).
Claim 25 – Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 does not teach or suggest the method of Claim 25 wherein injecting the inert positioning gas comprises injecting the inert positioning gas with a tangential component in the transport direction.  Iida ‘454 teaches a method for transporting a substrate by gas flotation (Column 12 Lines 10-46, Figure 13) wherein gas is injected at least partially along the transport direction in order to provide conveying force to the substrate (Column 12 Lines 10-46, Figure 13 element 82).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 to include tangential gas flows as suggested by Iida ‘454, as Bok ‘197 / He ‘367 / Levy ‘858 / Kuznetsov ‘499 / Mohsin ‘994 want to convey substrates by gas bearings and Iida ‘454 teaches that the gas bearings may be supplied in a fashion that imparts conveyance motion to the substrate.

Response to Arguments
Applicant’s arguments filed 12 JUL 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 10-13) that none of the references cited against Claim 16 teach the newly added limitation regarding perpendicular exhaust flow.  Examiner disagrees, and notes that Applicant applies the same argument to Claims 17 and 30.  Examiner respectfully disagrees, referring to He ‘367 PG 0063-0064.  Levitation gas is 
Applicant makes no specific argument to any dependent claim which would serve to distinguish them over the prior art other than that they contain the allowable subject matter of their parent claims.  At the present time, Examiner maintains that Claims 16, 17, and 30 do not contain allowable subject matter; therefore, none of Claims 18-35 can be allowed in this manner.  Absent a distinguishing argument over the prior art, Examiner maintains the propriety of the rejections of Claims 18-35. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712